COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 ALBERTO MONTELONGO,                                              No. 08-16-00001-CR
                                                 §
                              Appellant,                            Appeal from the
                                                  §
 v.                                                                243rd District Court
                                                 §
 THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                  §
                              State.                              (TC# 20150D02224)
                                                  §

                                             §
                                           ORDER

      The Court GRANTS the Appellant’s six motion for extension of time to file the brief until
                                          '
September 26, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
APPELLANT’S MOTION FOR LEAVE TO FILE LATE BRIEF WILL BE CONSIDERED BY

THIS COURT.

       It is further ORDERED that the Hon. Ruben P. Morales, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before September 26, 2016.

       If the Appellant’s brief is not filed with this Court by September 26, 2016, this Court will

find it necessary to send this case back to the trial court for a hearing as to why the Appellant’s

brief has not been filed.

               IT IS SO ORDERED this 21st day of September, 2016.

                                                                      PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.